Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 1 of 30 PageID 550




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION




 CHRISTOPHER SANDERS,

                   Plaintiff,
 v.
                                                 Case No. 3:19-cv-430-MMH-JBT
 BRIAN STARLING, et al.,

                   Defendants.


                                     ORDER

                                     I. Status

       Plaintiff Christopher Sanders, an inmate of the Florida penal system,

 initiated this action on April 16, 2019, by filing a pro se Civil Rights Complaint

 (Complaint; Doc. 1). 1 In the Complaint, Sanders asserts claims pursuant to 42

 U.S.C. § 1983 against the following Defendants: (1) Brian Starling; (2) Sean

 Fogarty; (3) Lieutenant Woods; (4) Crystal Waite; 2 (5) Carrie Reed; (6) Bryan

 Allen; (7) Kelly Brown; (8) Warden Barry Reddish; (9) Mae Harrold; (10) Major




       1 For purposes of reference to pleadings and exhibits, the Court will cite
 the document page numbers assigned by the Court’s electronic docketing
 system.

       2 The Court directed the Clerk to correct the name of Defendant C. Fox
 to Crystal Waite. See Order (Doc. 107).
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 2 of 30 PageID 551




 M. Honour; (11) Mitchell Mason; (12) Assistant Warden Lane; (13) A. Powell;

 (14) John Doe 2; (15) Sharron Braziel-Marshall; (16) Lisa Tyre; (17) Tammy A.

 Gibson; (18) Jeffery Beasley; and (19) Jonathan Aikin. 3 Sanders alleges that

 Defendants mistreated him from January 2017 through August 2017, at

 Florida State Prison (FSP). As relief, he requests compensatory and punitive

 damages. Additionally, he asks that the Court direct the Florida Department

 of Corrections (FDOC) to terminate Defendants’ employment, and order the

 State of Florida to revoke Defendants’ medical licenses. See Complaint at 9.

       This matter is before the Court on Defendants Crystal Waite and

 Sharron Braziel-Marshall’s Motion to Dismiss Plaintiff’s Complaint (Motion;

 Doc. 112). The Court advised Sanders that granting a motion to dismiss would

 be an adjudication of the case that could foreclose subsequent litigation on the

 matter and gave him an opportunity to respond. See Order (Doc. 6). Sanders

 filed a response in opposition to the Motion. See Response to Defendants

 Marshall and Waites’ Motion to Dismiss (Response; Doc. 116). Thus,

 Defendants’ Motion is ripe for review.




       3 The Court dismissed Sanders’ claims against Defendants John Doe 2,
 Reed, Lane, Beasley, Aikin, Powell, Harrold, and Honour. See Orders (Docs.
 111, 98, 83).

                                          2
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 3 of 30 PageID 552




                          II. Plaintiff’s Allegations 4

       Sanders asserts that Defendant Waite violated his Eighth Amendment

 right when she, among others, placed Sanders in a cold cell with a broken

 window and no clothes or bedding. See Complaint at 10 (count 4). He also states

 that Waite violated Sanders’ First Amendment right when she retaliated

 against Sanders for witnessing and reporting the beating of inmate Dyshonty

 Gordon, FDOC #166312. See id. (counts 5, 8). According to Sanders,

 Defendants Waite and Braziel-Marshall violated his Eighth Amendment right

 when they conspired with others to inflict physical and emotional harm on

 Sanders, see id. (count 7); they failed to follow FDOC procedures and refused

 to place Sanders on self-harm observation status (SHOS), see id. at 11 (counts

 11, 13); they watched Sanders harm himself and failed to remove him from his

 cell for medical treatment, see id. (count 12); they refused to file an incident

 report to alert the administration about the abuse, and failed to document and


       4 The Complaint is the operative pleading. In considering a motion to
 dismiss, the Court must accept all factual allegations in the Complaint as true,
 consider the allegations in the light most favorable to the plaintiff, and accept
 all reasonable inferences that can be drawn from such allegations. Miljkovic v.
 Shafritz and Dinkin, P.A., 791 F.3d 1291, 1297 (11th Cir. 2015) (quotations
 and citations omitted). As such, the recited facts are drawn from the Complaint
 and may differ from those that ultimately can be proved. Additionally, because
 this matter is before the Court on a motion to dismiss filed by Defendants
 Waite and Braziel-Marshall, the Court’s recitation of the facts will focus on
 Sanders’ allegations as to them.
                                         3
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 4 of 30 PageID 553




 treat Sanders’ injuries, see id. at 12 (counts 15, 16, 17); Waite, among others,

 unlawfully sprayed Sanders with chemical agents, see id. at 10-11 (count 9);

 and Braziel-Marshall jammed a lavage tube down Sanders’ throat until he spat

 blood, see id. at 11, 13 (counts 14, 21), and also falsified documents to cover up

 the abuse, see id. at 12 (count 18).

       As to the underlying facts, Sanders asserts that he saw a cell extraction

 team use excessive force against inmate Dyshonty Gordon on January 27,

 2017, and reported the abuse in front of the handheld camera. See id. at 7. He

 states that Defendant Waite moved away from “ear shot of the camera” and

 told Sanders that “they had something” for him since he wanted to be a

 witness. Id. at 7-8. He avers that officers placed him on property restriction on

 January 28th for misuse of state property, which he denied. See id. at 8.

 Sanders states that when Waite came to his cell with Captain Starling “to act

 like they were doing Crisis Intervention Counseling,” Waite instead asked

 Sanders if he would exit the cell. Id. at 8. According to Sanders, he showed

 Waite a handful of pills (Tegretol 200mg), declared a mental health emergency,

 and swallowed the pills in front of Waite and Starling. See id. at 14. He asserts

 that Waite stated, “those are just Ibuprofen” and walked away rather than

 asking that the officers remove Sanders from the cell. Id. Sanders avers that

 officers sprayed him with chemical agents and assaulted him. See id. at 14-15.
                                         4
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 5 of 30 PageID 554




       According to Sanders, Waite performed a lavage in the medical clinic.

 See id. at 15. He also states that Starling and Waite “had the cell extraction

 team” beat Sanders in the medical clinic. See id. He maintains that Waite

 refused to put him in a SHOS cell, and instead Waite, among others, assigned

 him to a C-wing cell with a broken window where he suffered for three days in

 freezing temperatures with no bedding and only boxer shorts. See id. at 15-16.

 According to Sanders, he complained about staff abuse “throughout the

 incident,” however, Waite refused to file an incident report. Id. at 16. According

 to Sanders, a nurse treated Sanders’ “out of place” shoulder and head injuries

 on January 29th, and put Sanders’ name on “the emergency list” to see a

 doctor. Id. He asserts that he saw a doctor about his shoulder injury on

 February 1, 2017. See id. at 17.

       Next, Sanders alleges that officers, on Starling’s behalf, set him up for

 abuse on April 23, 2017. See id. at 18. He states that officers assaulted him

 and sprayed him with chemical agents. See id. He asserts that a nurse refused

 to place him in a SHOS cell when she knew he had swallowed pills. See id.

 According to Sanders, when officers placed him in a restraint chair, he “kicked”

 one of them “in an attempt to defend” himself as they “clamped the shackles

 down” on his ankles. Id. at 18-19. He states that officers assaulted him and



                                         5
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 6 of 30 PageID 555




 escorted him to B-wing, where they left him in a SHOS cell for three days with

 injuries to his head, ankles, and wrist. See id.

       Sanders also describes staff mistreatment in early May 2017,

 culminating in him swallowing pills and the officers’ use of chemical agents on

 May 8, 2017. See id. at 19-20. He maintains that two nurses performed a lavage

 on him and jammed the tube down his throat until he spat blood. See id. at 21.

 According to Sanders, instead of filing an incident report and placing him on

 SHOS, one of the nurses told the officers to provide Sanders with a shower and

 cell escort. See id. He states that he tried to hang himself in the shower. See

 id. He avers that he was placed in a SHOS cell, and then returned to B wing.

 See id.

       Additionally, Sanders maintains that he declared a mental health

 emergency and swallowed “a bunch of pills” on August 3, 2017, due to the

 ongoing staff abuse. Id. at 22. He asserts that, in the medical clinic, Defendant

 Braziel-Marshall “yanked” his nose back and “jammed” ammonia up his nose,

 causing a nosebleed. Id. He also states that Braziel-Marshall unnecessarily

 performed a lavage when he “was not refusing to drink the charcoal.” Id. He

 states that Braziel-Marshall and another nurse jammed the tube down his

 throat until he spat blood. See id. According to Sanders, an officer squeezed his

 head and poked his eyes during the lavage, and accused Sanders of kicking a
                                         6
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 7 of 30 PageID 556




 sergeant. See id. He avers that Braziel-Marshall refused to place him on

 SHOS. See id. He maintains that officers escorted him to a shower where they

 sprayed him (presumably with chemical agents) and he tried to hang himself.

 See id. at 23. He asserts that officers returned him to the emergency room

 where Braziel-Marshall gave him an Emergency Treatment Order (ETO) shot.

 See id. According to Sanders, officers “jumped” him as he left the emergency

 room, and Braziel-Marshall “again jammed an ammonia” into his nose. See id.

                       III. Motion to Dismiss Standard

       In ruling on a motion to dismiss, the Court must accept the factual

 allegations set forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002); see

 also Lotierzo v. Woman’s World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir.

 2002). In addition, all reasonable inferences should be drawn in favor of the

 plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010). Nonetheless,

 the plaintiff must still meet some minimal pleading requirements. Jackson v.

 BellSouth Telecomm., 372 F.3d 1250, 1262-63 (11th Cir. 2004) (citations

 omitted). Indeed, while “[s]pecific facts are not necessary[,]” the complaint

 should “‘give the defendant fair notice of what the . . . claim is and the grounds

 upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam)

 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Further,
                                         7
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 8 of 30 PageID 557




 the plaintiff must allege “enough facts to state a claim that is plausible on its

 face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

 pleaded factual content allows the court to draw the reasonable inference that

 the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

 (citing Twombly, 550 U.S. at 556).

       A “plaintiff’s obligation to provide the grounds of his entitlement to relief

 requires more than labels and conclusions, and a formulaic recitation of the

 elements of a cause of action will not do[.]” Twombly, 550 U.S. at 555 (internal

 quotations omitted); see also Jackson, 372 F.3d at 1262 (explaining that

 “conclusory allegations, unwarranted deductions of facts or legal conclusions

 masquerading as facts will not prevent dismissal”) (internal citation and

 quotations omitted). Indeed, “the tenet that a court must accept as true all of

 the allegations contained in a complaint is inapplicable to legal conclusions[,]”

 which simply “are not entitled to [an] assumption of truth.” Iqbal, 556 U.S. at

 678, 680. Thus, in ruling on a motion to dismiss, the Court must determine

 whether the complaint contains “sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face[.]’” Id. at 678 (quoting

 Twombly, 550 U.S. at 570). And, while “[p]ro se pleadings are held to a less

 stringent standard than pleadings drafted by attorneys and will, therefore, be

 liberally construed,” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th
                                         8
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 9 of 30 PageID 558




 Cir. 1998), “‘this leniency does not give the court a license to serve as de facto

 counsel for a party or to rewrite an otherwise deficient pleading in order to

 sustain an action.’” Alford v. Consol. Gov’t of Columbus, Ga., 438 F. App’x 837,

 839 (11th Cir. 2011) 5 (quoting GJR Invs., Inc. v. Cnty. of Escambia, Fla., 132

 F.3d 1359, 1369 (11th Cir. 1998) (internal citation omitted), overruled in part

 on other grounds as recognized in Randall, 610 F.3d at 706).

                       IV. Summary of the Arguments

       Defendants Waite and Braziel-Marshall request dismissal of Sanders’

 First and Eighth Amendment claims against them. See Motion at 6-23. They

 assert that (1) Sanders fails to state plausible claims against them; (2)

 Defendants are entitled to qualified immunity; (3) Sanders’ claims for

 injunctive relief are moot because the FDOC transferred him from FSP to the

 Reception and Medical Center; (4) the Court lacks the authority to direct the

 FDOC to terminate Defendants’ employment or to order the State of Florida to

 revoke Defendants’ medical licenses; and (5) Sanders’ compensatory and

 punitive damages claims are barred by 42 U.S.C. § 1997e(e). In his Response,




       5  “Although an unpublished opinion is not binding . . . , it is persuasive
 authority.” United States v. Futrell, 209 F.3d 1286, 1289 (11th Cir. 2000) (per
 curiam); see generally Fed. R. App. P. 32.1; 11th Cir. R. 36-2 (“Unpublished
 opinions are not considered binding precedent, but they may be cited as
 persuasive authority.”).
                                        9
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 10 of 30 PageID 559




 Sanders maintains that he states plausible claims against Defendants Waite

 and Braziel-Marshall, see Response at 2-8, and that Defendants are not

 entitled to qualified immunity, see id. at 8-9. He also argues that he is entitled

 to compensatory and punitive damages as well as injunctive relief. See id. at

 9-10.

                                      V. Law

                             A. Eighth Amendment

         To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1)

 the defendant deprived him of a right secured under the United States

 Constitution or federal law, and (2) such deprivation occurred under color of

 state law. Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v.

 Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011) (per curiam) (citation omitted);

 Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010) (per curiam)

 (citations omitted). Moreover, the Eleventh Circuit “requires proof of an

 affirmative causal connection between the official’s acts or omissions and the

 alleged constitutional deprivation” in § 1983 cases. Zatler v. Wainwright, 802

 F.2d 397, 401 (11th Cir. 1986) (per curiam) (citation omitted). More than

 conclusory and vague allegations are required to state a cause of action under

 42 U.S.C. § 1983. See L.S.T., Inc., v. Crow, 49 F.3d 679, 684 (11th Cir. 1995)

 (per curiam); Fullman v. Graddick, 739 F.2d 553, 556 57 (11th Cir. 1984). As
                                         10
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 11 of 30 PageID 560




 such, “‘conclusory allegations, unwarranted deductions of facts, or legal

 conclusions masquerading as facts will not prevent dismissal.’” Rehberger v.

 Henry Cnty., Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per curiam) (citation

 omitted). In the absence of well-pled facts suggesting a federal constitutional

 deprivation or violation of a federal right, a plaintiff cannot sustain a cause of

 action against the defendant.

       Pursuant to the Eighth Amendment to the United States Constitution,

 “[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel

 and unusual punishments inflicted.” U.S. Const. amend. VIII. The Eighth

 Amendment “imposes duties on [prison] officials, who must provide humane

 conditions of confinement; prison officials must ensure that inmates receive

 adequate food, clothing, shelter, and medical care, and must ‘take reasonable

 measures to guarantee the safety of the inmates.’” Farmer v. Brennan, 511

 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)).

 “To establish an Eighth Amendment violation, a prisoner must satisfy both an

 objective and subjective inquiry regarding a prison official’s conduct.” Oliver v.

 Fuhrman, 739 F. App’x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby,

 379 F.3d 1278, 1289 (11th Cir. 2004)). The Eleventh Circuit has explained:

                   Under the objective component, a prisoner must
             allege a condition that is sufficiently serious to violate

                                        11
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 12 of 30 PageID 561




               the Eighth Amendment. Id.[ 6 ] The challenged
               condition must be extreme and must pose an
               unreasonable risk of serious damage to the prisoner’s
               future health or safety. Id. The Eighth Amendment
               guarantees that prisoners are provided with a
               minimal civilized level of life’s basic necessities. Id.

                      Under the subjective component, a prisoner
               must allege that the prison official, at a minimum,
               acted with a state of mind that constituted deliberate
               indifference. Id. This means the prisoner must show
               that the prison officials: (1) had subjective knowledge
               of a risk of serious harm; (2) disregarded that risk; and
               (3) displayed conduct that is more than mere
               negligence. Farrow v. West, 320 F.3d 1235, 1245 (11th
               Cir. 2003).

 Oliver, 739 F. App’x at 969-70. “To be cruel and unusual punishment, conduct

 that does not purport to be punishment at all must involve more than ordinary

 lack of due care for the prisoner’s interests or safety.” Whitley v. Albers, 475

 U.S. 312, 319 (1986).

       As it relates to medical care, “[t]he Supreme Court has interpreted the

 Eighth Amendment to prohibit ‘deliberate indifference to serious medical

 needs of prisoners.’” Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016)

 (quoting Estelle v. Gamble, 429 U.S. 97, 102 (1976)). The Eleventh Circuit has

 instructed:

               To prevail on a deliberate indifference claim, [a
               plaintiff] must show: “(1) a serious medical need; (2)

       6   Chandler, 379 F.3d at 1289.
                                          12
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 13 of 30 PageID 562




             the defendants’ deliberate indifference to that need;
             and (3) causation between that indifference and the
             plaintiff’s injury.” Mann v. Taser Int’l, Inc., 588 F.3d
             1291, 1306-07 (11th Cir. 2009). To establish deliberate
             indifference, [a plaintiff] must prove “(1) subjective
             knowledge of a risk of serious harm; (2) disregard of
             that risk; (3) by conduct that is more than [gross]
             negligence.”[ 7] Townsend v. Jefferson Cnty., 601 F.3d
             1152, 1158 (11th Cir. 2010) (alteration in original).
             The defendants must have been “aware of facts from
             which the inference could be drawn that a substantial
             risk of serious harm exist[ed]” and then actually draw
             that inference. Farrow v. West, 320 F.3d 1235, 1245
             (11th Cir. 2003) (quotation omitted).

 Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). For medical

 treatment to rise to the level of a constitutional violation, the care must be “‘so

 grossly incompetent, inadequate, or excessive as to shock the conscience or to

 be intolerable to fundamental fairness.’” Hoffer v. Sec’y, Fla. Dep’t of Corr., 973

 F.3d 1263, 1271 (11th Cir. 2020) (quoting Harris v. Thigpen, 941 F.2d 1495,

 1505 (11th Cir.1991)); see also Waldrop v. Evans, 871 F.2d 1030, 1033 (11th

 Cir. 1989) (stating “[g]rossly incompetent or inadequate care can constitute

 deliberate indifference …, as can a doctor’s decision to take an easier and less

 efficacious course of treatment” or fail to respond to a known medical problem).


       7 See Patel v. Lanier Cnty. Ga., 969 F.3d 1173, 1188 n.10 (11th Cir. 2020)
 (recognizing “a tension” within Eleventh Circuit precedent relating to the
 “more than mere negligence” and “more than gross negligence” phrases and
 stating that “no matter how serious the negligence, conduct that can’t fairly be
 characterized as reckless won’t meet the Supreme Court’s standard”).
                                        13
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 14 of 30 PageID 563




       Notably, the law is well-settled that the Constitution is not implicated

 by the negligent acts of corrections officials and medical personnel. Daniels v.

 Williams, 474 U.S. 327, 330-31 (1986); Davidson v. Cannon, 474 U.S. 344, 348

 (1986) (“As we held in Daniels, the protections of the Due Process Clause,

 whether procedural or substantive, are just not triggered by lack of due care

 by prison officials.”). A complaint that a physician has been negligent “in

 diagnosing or treating a medical condition does not state a valid claim of

 medical mistreatment under the Eighth Amendment.” Bingham v. Thomas,

 654 F.3d 1171, 1176 (11th Cir. 2011) (quotation marks and citation omitted).

 Moreover, the Eleventh Circuit has stated that “[n]othing in our case law

 would derive a constitutional deprivation from a prison physician’s failure to

 subordinate his own professional judgment to that of another doctor; to the

 contrary, it is well established that ‘a simple difference in medical opinion’ does

 not constitute deliberate indifference.” Bismark v. Fisher, 213 F. App’x 892,

 897 (11th Cir. 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the

 question of whether governmental actors should have employed additional

 diagnostic techniques or forms of treatment ‘is a classic example of a matter

 for medical judgment’ and therefore not an appropriate basis for grounding

 liability under the Eighth Amendment.” Adams v. Poag, 61 F.3d 1537, 1545

 (11th Cir. 1995) (citation omitted).
                                         14
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 15 of 30 PageID 564




                           B. Qualified Immunity

       With respect to qualified immunity, the Eleventh Circuit has instructed:

                   The qualified-immunity defense reflects an
             effort to balance “the need to hold public officials
             accountable when they exercise power irresponsibly
             and the need to shield officials from harassment,
             distraction, and liability when they perform their
             duties reasonably.” Pearson v. Callahan, 555 U.S. 223,
             231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). The
             doctrine resolves this balance by protecting
             government officials engaged in discretionary
             functions and sued in their individual capacities
             unless they violate “clearly established federal
             statutory or constitutional rights of which a
             reasonable person would have known.” Keating v. City
             of Miami, 598 F.3d 753, 762 (11th Cir. 2010) (quotation
             marks and brackets omitted).

                    As a result, qualified immunity shields from
             liability “all but the plainly incompetent or one who is
             knowingly violating the federal law.” Lee v. Ferraro,
             284 F.3d 1188, 1194 (11th Cir. 2002). But the
             doctrine’s protections do not extend to one who “knew
             or reasonably should have known that the action he
             took within his sphere of official responsibility would
             violate the constitutional rights of the [plaintiff].”
             Harlow v. Fitzgerald, 457 U.S. 800, 815, 102 S.Ct.
             2727, 73 L.Ed.2d 396 (1982) (internal quotation marks
             and alteration omitted).

                   To invoke qualified immunity, a public official
             must first demonstrate that he was acting within the
             scope of his or her discretionary authority. Maddox v.
             Stephens, 727 F.3d 1109, 1120 (11th Cir. 2013). As we
             have explained the term “discretionary authority,” it
             “include[s] all actions of a governmental official that
             (1) were undertaken pursuant to the performance of
                                       15
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 16 of 30 PageID 565




             his duties, and (2) were within the scope of his
             authority.” Jordan v. Doe, 38 F.3d 1559, 1566 (11th
             Cir. 1994) (internal quotation marks omitted). Here, it
             is clear that Defendant Officers satisfied this
             requirement, as they engaged in all of the challenged
             actions while on duty as police officers conducting
             investigative and seizure functions.

                    Because Defendant Officers have established
             that they were acting within the scope of their
             discretionary authority, the burden shifts to [plaintiff]
             to demonstrate that qualified immunity is
             inappropriate. See id. To do that, [plaintiff] must show
             that, when viewed in the light most favorable to him,
             the facts demonstrate that Defendant Officers violated
             [plaintiff’s] constitutional right and that that right
             was “clearly established ... in light of the specific
             context of the case, not as a broad general
             proposition[,]” at the time of Defendant officers’
             actions. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct.
             2151, 150 L.Ed.2d 272 (2001), overruled in part on
             other grounds by Pearson, 555 U.S. 223, 129 S.Ct. 808.
             We may decide these issues in either order, but, to
             survive a qualified immunity defense, [the plaintiff]
             must satisfy both showings. Maddox, 727 F.3d at 1120-
             21 (citation omitted).

 Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017); see King v. Pridmore,

 961 F.3d 1135, 1142 (11th Cir. 2020). The Court notes that where the alleged

 conditions are particularly egregious, a general constitutional law already

 identified in decisional law may be applicable such that a reasonable officer

 would know that the egregious conditions violate the Constitution. Taylor v.

 Riojas, 141 S. Ct. 52 (2020). In an action with multiple named defendants, each

                                        16
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 17 of 30 PageID 566




 defendant is entitled to an independent qualified immunity analysis as it

 relates to his actions. Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018).

                                 VI. Discussion

             A. Eighth Amendment Cell Conditions – Count 4

       Sanders asserts that Defendant Waite violated Sanders’ Eighth

 Amendment right when she, among others, placed Sanders in a cold cell with

 a broken window and no clothes or bedding on January 28, 2017. See

 Complaint at 10, 15-16. He describes the circumstances (including swallowing

 pills and a visit to the medical clinic for a lavage) that led to the cell

 assignment. See id. at 14-16. According to Sanders, officers took Sanders to the

 C-wing cell because Waite refused to put him in a SHOS cell. See id. at 15-16.

 Defendant Waite maintains that Sanders fails to state a plausible Eighth

 Amendment claim against her. See Motion at 6-7. She asserts that Sanders

 “presents no factual support” for his assertion that she knew the cell had

 subpar conditions. Id. at 6. Additionally, Waite argues that Sanders fails to

 show a causal connection between her conduct and an Eighth Amendment

 violation because she “has no control over cell assignments.” Id. at 7. In his

 Response, Sanders states that Waite “allowed other defendants” to place him

 in a “non-certified” freezing cell with no clothes or bedding. Response at 3-4.



                                        17
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 18 of 30 PageID 567




 According to Sanders, Waite had “the power to choose” the type of cell that best

 suited Sanders’ needs. Id. at 4.

       Even if Sanders satisfied the objective prong of a conditions-of-

 confinement claim with respect to the alleged three-day exposure to subpar

 conditions, he has not provided facts sufficient to satisfy the subjective prong.

 Sanders provides no facts supporting an inference that Defendant Waite knew

 of, yet disregarded, “a substantial risk of harm” to Sanders. Saunders v. Sheriff

 of Brevard Cnty., 735 F. App’x 559, 564 (11th Cir. 2018) (per curiam) (citation

 omitted). Taking Sanders’ allegations as true, as the Court must, he provides

 a detailed chronology of what transpired before officers escorted him to the C-

 wing cell. Given those circumstances as described by Sanders, Waite was faced

 with Sanders’ urgent medical needs when officers escorted him to the medical

 clinic. As a medical professional, Waite was responsible for addressing

 Sanders’ medical needs in the infirmary that day, which she did. See

 Complaint at 15. Sanders fails to allege any facts suggesting that Waite had a

 duty to escort Sanders to his C-wing cell and monitor the conditions of the cell

 that he temporarily occupied.

       To the extent Sanders is complaining about Waite’s SHOS decision and

 the course of treatment chosen, such a complaint would be at most a claim of

 negligence or a disagreement with Waite’s medical treatment choice, neither
                                        18
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 19 of 30 PageID 568




 of which is sufficient to state a claim of deliberate indifference to a serious

 medical need. See Brown v. McClure, 849 F. App’x 837, 841-42 (11th Cir. 2021)

 (per curiam) (“As we have said, where a ‘prisoner has received some medical

 attention and the dispute is over the adequacy of the treatment,’ we are

 ‘generally   reluctant     to   second   guess   medical   judgments   and    to

 constitutionalize claims which sound in state tort law.’”) (citing Hoffer, 973

 F.3d at 1272). Notably, the next day (January 29th), Sanders saw another

 nurse who attended to his medical needs related to a shoulder injury, not

 ailments related to the cell conditions. See id. at 16. As such, Defendants’

 Motion as to Sanders’ Eighth Amendment claim in count 4 against Defendant

 Waite is due to granted.

              B. First Amendment Retaliation – Counts 5 and 8

       Sanders asserts that Defendant Waite retaliated against him for

 reporting the alleged beating of another inmate. See Complaint at 10.

 According to Sanders, the retaliatory measures included physical and

 emotional harm and medical mistreatment. See id. Defendant Waite maintains

 that Sanders fails to state a plausible First Amendment retaliation claim

 against her. See Motion at 7-12. In his Response, Sanders asserts that he states

 a plausible claim against her. See Response at 4-5.



                                          19
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 20 of 30 PageID 569




       As to a First Amendment retaliation claim, the Eleventh Circuit has

 instructed:

               [T]he First Amendment prohibits officials from
               retaliating against prisoners for exercising their right
               of free speech by filing lawsuits or grievances.
               O'Bryant v. Finch, 637 F.3d 1207, 1212 (11th Cir.
               2011) (per curiam). To prevail on a retaliation claim,
               [the plaintiff] must establish that: “(1) his speech was
               constitutionally protected; (2) [he] suffered adverse
               action such that the [official’s] allegedly retaliatory
               conduct would likely deter a person of ordinary
               firmness from engaging in such speech; and (3) there
               is a causal relationship between the retaliatory action
               ... and the protected speech.” Id. (second alteration in
               original). Once the plaintiff establishes that protected
               conduct was a motivating factor for the alleged harm,
               the burden shifts to the defendant to show it would
               have taken the same action without the protected
               activity. Smith v. Fla. Dep’t of Corr., 713 F.3d 1059,
               1063 (11th Cir. 2013).

 Mpaka v. Jackson Memorial Hospital, 827 F. App’x 1007, 1010 (11th Cir. 2020).

 Here, even if Sanders’ speech was constitutionally protected and Waite’s

 alleged retaliatory conduct likely would have deterred a person of ordinary

 firmness from engaging in such speech, Sanders’ assertions fail to establish the

 required causal connection between the retaliatory action and the protected

 speech. Sanders’ retaliation claim against Defendant Waite largely hinges on

 the actions of others, such as corrections officials who allegedly used excessive

 force against Sanders when he refused to exit his cell on January 28, 2017.

                                         20
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 21 of 30 PageID 570




 According to Sanders, Captain Starling placed Sanders on property restriction

 and directed that other officers spray Sanders with chemical agents because

 he had refused a strip search. See Complaint at 8, 14. Waite’s involvement was

 limited to her role as a medical professional. According to Sanders, Waite

 conducted crisis intervention counseling at Sanders’ cell front, asked Sanders

 if he would exit the cell on his own, and performed a lavage to save his life

 when officers brought him to the medical clinic. See id. at 14-15. These

 allegations fail to support a plausible claim for retaliation against Waite. As

 such, Defendants’ Motion as to Sanders’ First Amendment retaliation claims

 in counts 5 and 8 against Waite is due to granted.

                          C. Conspiracy – Count 7

       Sanders asserts that Defendants Waite and Braziel-Marshall violated

 his Eighth Amendment right when they conspired with other prison staff

 members to harm him. See Complaint at 10. Defendants maintain that

 Sanders fails to state a plausible conspiracy claim against them. See Motion at

 11-12. In his Response, Sanders generally asserts that Defendants worked

 with others to inflict emotional and physical harm upon him. See Response.

       “[T]he linchpin for conspiracy is agreement, which presupposes

 communication.” Bailey v. Bd. of Cnty. Comm’rs of Alachua Cnty., Fla., 956

 F.2d 1112, 1122 (11th Cir. 1992). Sanders need not “produce a ‘smoking gun’
                                       21
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 22 of 30 PageID 571




 to establish the ‘understanding’ or ‘willful participation’ required to show a

 conspiracy, but must show some evidence of agreement between the

 defendants.” Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1283-84 (11th

 Cir. 2002) (quoting Bendiburg v. Dempsey, 909 F.2d 463, 469 (11th Cir. 1990))

 (internal citation omitted). In the Complaint, Sanders provides no facts

 suggesting that Waite and Braziel-Marshall reached an understanding or

 agreement with other prison staff members to use excessive force against

 Sanders and inflict emotional harm. As such, Defendants’ Motion as to

 Sanders’ conspiracy claim in count 7 against them is due to be granted.

                      D. Chemical Spraying – Count 9

       Next, Sanders asserts that Defendant Waite, among others, unlawfully

 sprayed Sanders with chemical agents. See Complaint at 10-11. Defendant

 Waite maintains that Sanders fails to state a plausible Eighth Amendment

 claim against her because he provides no facts that Waite sprayed him with

 chemical agents or directed someone else to do it. See Motion at 12.

 Additionally, Waite states that Sanders does not allege that Waite was present

 when prison security staff sprayed him with chemical agents. See id. In his

 Response, Sanders asserts that Waite encouraged the cell extraction team to

 beat him and failed to intervene when corrections officers abused him in the

 medical clinic. See Response at 6.
                                      22
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 23 of 30 PageID 572




       Notably, Sanders provides no facts suggesting that Defendant Waite

 sprayed Sanders with chemical agents or had the authority to direct the

 extraction team to physically abuse Sanders. Sanders acknowledges that, after

 trying to counsel Sanders, Waite returned to the medical clinic where she

 attended to Sanders’ medical needs. As such, Defendants’ Motion as to

 Sanders’ Eighth Amendment claim in count 9 against Defendant Waite is due

 to be granted.

           E. Eighth Amendment Medical (and Related) Claims

       Sanders also asserts that Defendants Waite and Braziel-Marshall

 violated his Eighth Amendment right when they failed to follow FDOC

 procedures and refused to place Sanders in a SHOS cell, see Complaint at 11

 (counts 11, 13); they watched Sanders harm himself and failed to remove him

 from his cell for medical treatment, see id. (count 12); they refused to file an

 incident report to alert the administration about staff abuse, and failed to

 document and treat Sanders’ injuries, see id. at 12 (counts 15, 16, 17).

 Additionally, he states that Waite performed a lavage on January 28, 2017,

 and Braziel-Marshall used ammonia and conducted a lavage on August 3,

 2017, see id. at 11, 13 (counts 14, 21). And, Sanders states that Braziel-

 Marshall falsified documents to cover up staff abuse, see id. at 12 (count 18).



                                       23
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 24 of 30 PageID 573




       Sanders maintains that Waite and Braziel-Marshall mistreated him on

 January 28th and August 3rd, respectively, after Sanders’ suicide attempts.

 See id. at 15-16, 22-23. According to Sanders, on both occasions, officers

 escorted him to the infirmary to have his stomach pumped because he had

 swallowed pills. See id. at 14-15, 22. He complains that Waite was verbally

 abusive, and said she would not place him on SHOS. See id. at 15. He states

 that he again swallowed pills on April 23rd and May 8th, and blames other

 nurses for similar conduct. 8 He avers that, after he ingested pills on August

 3rd, Braziel-Marshall placed ammonia up his nose, performed a lavage on him

 by jamming the tube down his throat until he spat blood, and gave him an ETO

 shot. See id. at 21-23. According to Sanders, Braziel-Marshall initially refused

 his request for SHOS, but he was placed on SHOS that same day after he tried

 to hang himself in the shower. See id. at 23. Defendants maintain that Sanders

 fails to state plausible Eighth Amendment claims against them. See Motion at

 13-21. In his Response, Sanders asserts that he states plausible Eighth

 Amendment claims against them. See Response at 2-8.




       8Sanders makes similar assertions about other nurses who allegedly
 mistreated him on April 23, 2017, and May 8, 2017, after his suicide attempts.
 See Complaint at 18-21.
                                      24
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 25 of 30 PageID 574




       Sanders’ assertions relating to Waite and Braziel-Marshall’s provision of

 medical care fail to state plausible Eighth Amendment deliberate indifference

 claims against them. Accepting Sanders’ allegations in the Complaint, Waite

 and Braziel-Marshall provided Sanders with immediate medical treatment

 when he swallowed pills on January 28th and August 3rd, and Sanders was

 ultimately placed on SHOS as a result of his suicidal tendencies. To the extent

 Sanders is complaining about the lavage procedures and course of treatment

 chosen as a result of his self-harm, such a complaint would be at most a claim

 of negligence or a disagreement with Waite and Braziel-Marshall’s medical

 treatment choice, neither of which is sufficient to state a claim of deliberate

 indifference to a serious medical need. See Brown, 849 F. App’x at 841-42. The

 medical attention Sanders received from Defendants Waite and Braziel-

 Marshall is not “so reckless or conscience-shocking as to constitute deliberate

 indifference.” Hoffer, 973 F.3d at 1278. Thus, taking Sanders’ allegations as

 true, as this Court must, he fails to state plausible Eighth Amendment

 deliberate indifference claims against Defendants Waite and Braziel-Marshall.

 Thus, Defendants’ Motion is due to be granted as to Sanders’ Eighth

 Amendment deliberate indifference claims in counts 11-14, 17, and 21 against

 Defendants Waite and Braziel-Marshall.



                                       25
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 26 of 30 PageID 575




       As to any alleged verbal abuse or insulting gestures on the part of

 Defendant Waite, such allegations do not state a claim of federal constitutional

 dimension. See Hernandez v. Fla. Dep’t of Corr., 281 F. App’x 862, 866 (11th

 Cir. 2008) (per curiam). Nor can Sanders’ assessment of Waite’s “bedside

 manner” support “an inference of deliberate indifference.” Bismark, 213 F.

 App’x at 897 (“While [plaintiff] objects to [defendant]’s apparently brusque

 mannerisms, it is not a violation of the Eighth Amendment for a prison

 physician to consult with a prisoner concerning a medical condition in an aloof

 or unfriendly way. Much more is required.”) (citing Harris v. Thigpen, 941 F.2d

 1495, 1505 (11th Cir. 1991)) (footnote omitted).

       Next, Sanders complains that Defendants Waite and Braziel-Marshall

 failed to file an incident report to alert the prison administration about the

 abuse Sanders had encountered, and they refused to document his injuries.

 See Complaint at 12, 16. He also asserts that Braziel-Marshall falsified

 documents to cover up the abuse. See id. at 12. Section 1983 provides a cause

 of action for the deprivation of any rights, privileges, or immunities secured by

 the Constitution or federal law, not for violations of prison regulations. 42

 U.S.C. § 1983. Notably, a violation of departmental rules or policies, standing

 alone, does not infringe upon an inmate’s constitutional rights. See Sandin v.

 Conner, 515 U.S. 472, 481-82 (1995) (recognizing that “prison regulations [are]
                                        26
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 27 of 30 PageID 576




 primarily designed to guide correctional officers in the administration of a

 prison” and “such regulations [are] not designed to confer rights on inmates”);

 Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970) (emphasizing that a §

 1983 plaintiff must prove the defendant deprived him of a right secured by the

 Constitution or laws of the United States).

       As health care professionals, Waite and Braziel-Marshall are responsible

 for providing medical care to inmates, such as Sanders, which they did. Taking

 Sanders’ allegations as true, Waite and Braziel-Marshall, among other medical

 personnel, focused their efforts on the emergencies at hand, which was

 treatment of Sanders’ self-inflicted injuries on the four occasions Sanders

 describes in the Complaint. Sanders provides no facts suggesting that Waite

 and Braziel-Marshall witnessed abusive events that warranted the filing of

 incident reports. Nor did Sanders provide any facts relating to his claims that

 they failed to document his injuries to cover up ongoing staff abuse or that

 Braziel-Marshall falsified documents. As such, Defendants’ Motion is due to be

 granted as to Sanders’ Eighth Amendment claims in counts 15, 16, and 18

 against Defendants Waite and Braziel-Marshall.

                           F. Qualified Immunity

       Defendants Waite and Braziel-Marshall assert that they are entitled to

 qualified immunity from liability under 42 U.S.C. § 1983. See Motion at 19-21.
                                       27
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 28 of 30 PageID 577




 In his Response, Sanders maintains that they are not entitled to qualified

 immunity. See Response at 8-9. Under the doctrine of qualified immunity,

 Defendants Waite and Braziel-Marshall may claim they are entitled to

 qualified immunity from monetary damages in their individual capacities. As

 to the underlying facts against each Defendant, Sanders asserts that

 Defendants Waite and Braziel-Marshall mistreated him on January 28, 2017,

 and August 3, 2017, respectively, when they attended to Sanders’ medical

 needs after his suicidal gestures and failed to take measures to correct the

 injustices that Sanders experienced when he repeatedly tried to harm himself.

 Defendants were engaged in discretionary functions during the events at issue.

 Thus, to defeat qualified immunity with respect to these Defendants, Sanders

 must show both that Defendants committed a constitutional violation, and that

 the constitutional right violated was clearly established. As the Eleventh

 Circuit has instructed, the Court must “parse” the actions each Defendant

 undertook, and “address the evidence as it pertains solely to him.” Alcocer, 906

 F.3d at 952.

       For the reasons set forth above, the Court has found that Sanders has

 failed to state plausible Eighth Amendment claims against either Defendant

 Waite or Defendant Braziel-Marshall or a plausible First Amendment claim

 against Defendant Waite. Thus, Defendants Waite and Braziel-Marshall are
                                       28
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 29 of 30 PageID 578




 entitled to qualified immunity from monetary damages in their individual

 capacities as to Sanders’ Eighth Amendment claims against them.

 Additionally, Defendant Waite is entitled to qualified immunity from monetary

 damages in her individual capacity as to Sanders’ First Amendment claim

 against her. As such, Defendants’ Motion as to their assertion of qualified

 immunity with respect to Sanders’ First and Eighth Amendment claims is due

 to be granted. 9

       In consideration of the foregoing, it is now

       ORDERED:

       1.     Defendants Waite and Braziel-Marshall’s Motion to Dismiss (Doc.

 112) is GRANTED, and Sanders’ First and Eighth Amendment claims in

 counts 4-5, 7-9, 11-18, and 21 against them are DISMISSED.

       2.     The Clerk shall terminate Crystal Waite and Sharron Braziel-

 Marshall as Defendants in the case.




       9 The Court need not address Defendants’ assertions as to Sanders’
 requests for injunctive and monetary relief. See Motion at 21-23. Nevertheless,
 the Court notes that the FDOC transferred Sanders back to FSP. See FDOC
 Corrections Offender Network, www.dc.state.fl.us/offenderSearch (last visited
 July 7, 2021). Additionally, the Court neither has the authority to direct the
 FDOC to terminate Defendants’ employment nor to order the State of Florida
 to revoke Defendants’ medical licenses.
                                       29
Case 3:19-cv-00430-MMH-JBT Document 119 Filed 07/20/21 Page 30 of 30 PageID 579




         3.   Defendants Brian Starling, Sean Fogarty, Lieutenant Woods,

 Bryan Allen, Kelley Brown, Warden Reddish, Mitchell Mason, Lisa Tyre, and

 Tammy Gibson filed Answers. See Docs. 60, 74, 81, 88. The Court, by separate

 Order, will set deadlines for discovery and the filing of dispositive motions.

         DONE AND ORDERED at Jacksonville, Florida, this 19th day of July,

 2021.




 Jax-1 7/19
 c:
 Christopher Sanders, FDOC #R24565
 Counsel of Record




                                        30
